Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a wood block module, which is level adjustable and shock absorbable, comprising: a wood block having a deck groove formed on each of both side surfaces in a longitudinal direction; and a deck base which is disposed below the wood block and on which the wood block is placed, wherein the deck base comprises: a frame having a quadrangular frame shape; a core positioned at a center of the frame; a connection bridge which extends radially from the core and connects the core and the frame; an extended part which extends from an outer surface of the frame in a direction orthogonal to the connection bridge; and a protruded part which protrudes from an end of the extended part in a direction parallel to the connection bridge and corresponds to the deck groove of the wood block, wherein the wood block module further comprises: a pillar part disposed below the deck base; and a vibration-proof rubber disposed at an end of one side of the pillar part, and at least a portion of an end of the other side of the pillar part is inserted into the core, wherein the wood block module further comprises a cushioning part disposed between the deck base and the wood block, and the cushioning part comprises: a first cushioning leg inserted into a space between the first wall and the second wall; and a second cushioning leg inserted into a space between the second wall and the third wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different sound absorbing floors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Phi Dieu Tran A

6/5/2021